—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Bárbaro, J.), rendered November 2, 2000, convicting him of murder in the second degree, robbery in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant claims that the court deprived him of the right to be present during a replay of his videotaped statement which had been requested by the jury during its deliberation. However, the defendant failed to satisfy his burden of coming forward with substantial evidence to rebut the presumption of regularity which attaches to all criminal proceedings (see People v Andrew, 299 AD2d 415 [2002]; People v Williams, 220 AD2d 788 [1995]; People v Davis, 151 AD2d 596 [1989]). Ritter, J.P., Santucci, Feuerstein and Schmidt, JJ., concur.